 

Exhibit 10.1

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [****]

TWENTY-NINTH AMENDMENT TO AMENDED AND RESTATED

INTERACTIVE MARKETING AGREEMENT

This Twenty-Ninth Amendment to Amended and Restated Interactive Marketing
Agreement (“Twenty-Ninth Amendment”) is entered into by and between AOL INC., a
Delaware corporation (successor in interest to AOL LLC), with its principal
place of business at 770 Broadway, New York, NY 10003 (“AOL”), and GOOGLE INC.,
a Delaware corporation (successor-in-interest to Google Inc., a California
corporation) with offices at 1600 Amphitheatre Parkway, Mountain View, CA 94043
(“Google”), effective as of July 1, 2010 (the “Twenty-Ninth Amendment Effective
Date”). AOL and Google may be referred to individually as a “Party” and
collectively as the “Parties”.

INTRODUCTION

The Parties hereto wish to further amend that certain Amended and Restated
Interactive Marketing Agreement effective as of October 1, 2003 (the “IMA”), as
amended previously by that certain First Amendment to the Amended and Restated
Interactive Marketing Agreement effective as of December 15, 2003 (the “First
Amendment”), that Second Amendment to Amended and Restated Interactive Marketing
Agreement effective as of March 30, 2004 (the “Second Amendment”), that Third
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of April 7, 2004 (the “Third Amendment”), that Fourth Amendment to Amended and
Restated Interactive Marketing Agreement effective as of June 1, 2004 (the
“Fourth Amendment”), that Fifth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of June 14, 2004 (the “Fifth Amendment”), that
Sixth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of December 17, 2004 (the “Sixth Amendment”), that Seventh
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of March 28, 2005 (the “Seventh Amendment”), that Eighth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of April 28, 2005 (the
“Eighth Amendment”), that Ninth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of December 15, 2005 (the “Ninth Amendment”),
that Tenth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of March 24, 2006 (the “Tenth Amendment”), that Eleventh Amendment
to Amended and Restated Interactive Marketing Agreement effective as of
September 28, 2006 (the “Eleventh Amendment”), that Twelfth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of December 15, 2006
(the “Twelfth Amendment”), that Thirteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of January 12, 2007 (the
“Thirteenth Amendment”), that Fourteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of February 16, 2007 (the
“Fourteenth Amendment”), that Fifteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 2, 2007 (the “Fifteenth
Amendment”), that Sixteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of September 24, 2007 (the “Sixteenth
Amendment”), that Seventeenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of February 29, 2008 (the “Seventeenth
Amendment”), that Eighteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of March 31, 2008 (the “Eighteenth Amendment”),
that Nineteenth Amendment to Amended and Restated Interactive Marketing
Agreement effective as of April 30, 2008 (the “Nineteenth Amendment”), that
Twentieth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of October 1, 2008 (the “Twentieth Amendment”), that Twenty-First
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of November 1, 2008 (the “Twenty-First Amendment”), that Twenty-Second Amendment
to Amended and Restated Interactive Marketing Agreement effective as of
March 13, 2009 (the “Twenty-Second Amendment”), that Twenty-Third Amendment to
Amended and Restated Interactive Marketing Agreement effective as of December 4,
2009 (the “Twenty-Third Amendment”), that Twenty-Fourth Amendment to Amended and
Restated Interactive Marketing Agreement effective as of February 1, 2010 (the
“Twenty-Fourth Amendment”), that Twenty-Fifth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 1, 2010 (the “Twenty-Fifth
Amendment”), that Twenty-Sixth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of April 1, 2010 (the “Twenty-Sixth
Amendment”), that Twenty-Seventh Amendment to Amended and Restated Interactive
Marketing Agreement effective as of May 1, 2010 (the “Twenty-Seventy
Amendment”), that Twenty-Eighth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of June 1, 2010 (the

 

GOOGLE & AOL CONFIDENTIAL    1   29TH Amendment EXECUTION COPY



--------------------------------------------------------------------------------

“Twenty-Eighth Amendment”) and that Addendum One to the Second Amendment to
Amended and Restated Interactive Marketing Agreement dated October 5, 2004
(“Addendum One”) (the IMA and such amendments and addendum, collectively the
“Existing Agreement” and the Existing Agreement together with this Twenty-Ninth
Amendment, the “Agreement”). Capitalized terms not defined in this Twenty-Ninth
Amendment shall have the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

A. ICQ and ICQ Properties.

1. Definitions. Solely for purposes of this Twenty-Ninth Amendment, the
capitalized terms below shall have the following meaning:

DST means Digital Sky Technologies.

Google Advertising Services means the Google Sponsored Advertising Service
(including, but not limited to, Google Advertising Results) and the Content
Targeted Advertising Service (including, but not limited to, Content Targeted
Advertisements).

ICQ means ICQ LLC.

ICQ Properties means (i) www.icq.com, (ii) ICQ 7 (a chat application), (iii) ICQ
toolbar, and (iv) any other ICQ websites and applications [****], that are
accessing the Google Sponsored Advertising Service and/or the Content Targeted
Advertising Service, as applicable, through AOL as permitted under the Existing
Agreement.

Sale means the sale of all equity interests of ICQ by AOL to DST.

Sale Date means July 8, 2010 12:00 am Pacific Time (PT), the effective date of
the Sale.

2. The Parties acknowledge the Sale. As of the Sale Date, ICQ and ICQ Properties
shall cease to be [****] an Affiliate of AOL under the Agreement and shall be
removed from the Agreement. Accordingly, any and all references to ICQ in the
Existing Agreement (including “ICQ properties” referenced in Exhibit A and
Schedule 2.1 of the IMA) shall be deleted from the Existing Agreement including,
but not limited to, the deletion of www.icq.com from the Content Targeted URLs
list set forth in Exhibit A of the Twenty-First Amendment.

3. As of the Sale Date, Google shall (i) not be responsible, or held liable, for
not providing the Google Advertising Services to, and (ii) not have any payment
obligation to AOL or ICQ (including their respective affiliates, successors
and/or assigns, respectively) relating to, ICQ Properties under the Agreement.
For the avoidance of doubt, Google will pay [****] in accordance with the terms
of the Existing Agreement.

4. As of the Sale Date [****].

B. Order of Precedence. This Twenty-Ninth Amendment is supplementary to and
modifies the Existing Agreement. The terms of this Twenty-Ninth Amendment
supersede provisions in the Existing Agreement only

 

GOOGLE & AOL CONFIDENTIAL    2   29TH Amendment EXECUTION COPY



--------------------------------------------------------------------------------

to the extent that the terms of this Twenty-Ninth Amendment and the Existing
Agreement expressly conflict. However, nothing in this Twenty-Ninth Amendment
shall be interpreted as invalidating the Existing Agreement, and provisions of
the Existing Agreement shall continue to govern relations between the Parties
insofar as they do not expressly conflict with this Twenty-Ninth Amendment.
Furthermore, for the avoidance of doubt, any amendments or other changes made to
any terms of the Existing Agreement under this Twenty-Ninth Amendment shall be
interpreted to have full force and effect on any other relevant provisions of
the Existing Agreement (including, but not limited to, Definitions, Exhibits,
and Schedules related thereto), which reference or rely on such amended or
changed terms.

C. Entire Agreement. This Agreement constitutes the entire agreement with
respect to the subject matter hereof. The Agreement supersedes any other prior
or collateral agreements, whether oral or written, with respect to the subject
matter hereof.

D. Counterparts; Facsimile. This Twenty-Ninth Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Twenty-Ninth Amendment
may be executed by facsimile.

[Remainder of this page intentionally left blank; Signature page follows.]

 

GOOGLE & AOL CONFIDENTIAL    3   29TH Amendment EXECUTION COPY



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Twenty-Ninth Amendment to the
Existing Agreement.

 

AOL INC.     GOOGLE INC. By:  

/s/ Steven Quan

    By:  

/s/ Nikesh Arora

Name:  

Steven Quan

    Name:  

Nikesh Arora

Title:  

VP, Business Development

    Title:   President, Global Sales and Business Development        

Google Inc.

Date:  

7/30/10

    Date:  

2010.07.30

        18:15:09         -07’00’

          [Legal Department           MC/anb           Google]

 

GOOGLE & AOL CONFIDENTIAL    4   29TH Amendment EXECUTION COPY